UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-30858 ALTERRUS SYSTEMS INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant's name into English) Alberta, Canada (Jurisdiction of incorporation or organization) 120 Columbia Street, Vancouver, British Columbia V6A 3Z8 (Address of principal executive offices) Stephen K. Fane 120 Columbia Street, Vancouver, B.C. Canada V6A 3Z8 Phone: (604) 764-0483 Fax: (866) 279-8218 (Name, Telephone, Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. None None Title of each class Name of each exchange on which registered Securities registered or to be registered pursuant to Section12(g) of the Act. Common Stock, no par value (Title of Class) 1 Securities for which there is a reporting obligation pursuant to Section15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report. 96,016,003 common shares, without par value, issued and outstanding at March 31, 2013, and 96,016,003 common shares, without par value, issued and outstanding as ofJuly 26, 2013. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer o Accelerated filer o Non Accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 x If this is an annual report, indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) 2 TABLE OF CONTENTS PAGE PART I ITEM 1 Identity of Directors, Senior Management and Advisors 4 ITEM 2 Offer Statistics and Expected Timetable 4 ITEM 3 Key Information 5 ITEM 4 Information on the Company 11 ITEM 4A Unresolved Staff Comments 17 ITEM 5 Operating and Financial Review and Prospects 17 ITEM 6 Directors, Senior Management and Employees 23 ITEM 7 Major Shareholders and Related Party Transactions 26 ITEM 8 Financial Information 28 ITEM 9 The Offer and Listing 29 ITEM 10 Additional Information 30 ITEM 11 Quantitative and Qualitative Disclosures About Market Risk 39 ITEM 12 Description of Securities Other than Equity Securities 39 PART II 39 ITEM 13 Defaults, Dividends, Arrearages and Delinquencies 39 ITEM 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 39 ITEM 15 Control and Procedures 39 ITEM 16A Audit Committee Financial Expert 41 ITEM 16B Code of Ethics 41 ITEM 16C Principal Accountant Fees and Services 42 ITEM 16D Exemptions from the Listing Standards for Audit Committee 42 ITEM 16E Purchase of Equity Securities by the Issuer and Affiliated Purchasers 42 ITEM 16F Change in registrant’s certifying accountant 42 ITEM 16G Corporate governance 42 ITEM 16H Mining Safety 42 PART III F-1 ITEM 17 Financial Statements F-1 ITEM 18 Financial Statements F-1 ITEM 19 Exhibits 43 3 PART I CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS Certain written and oral statements made by the Company and its subsidiaries may constitute “forward-looking statements” as defined under the Private Securities Litigation Reform Act of 1995. This includes statements made in this report, in other filings with the Securities and Exchange Commission (“SEC’), in press releases, and in certain other oral and written presentations. Generally, the words “anticipates”, “believes”, “expects”, “plans”, “may”, “will”, “should”, “seeks”, “estimates”, “projects”, “predicts”, “potential”, “continues”, “intends”, and other similar words identify forward-looking statements. All statements that address operating results, events or developments that we expect or anticipate will occur in the future, including statements related to sales, earnings per share results, and statements expressing general expectations about future operating results, are forward-looking statements and are based upon the Company’s current expectations and various assumptions. The Company believes there is a reasonable basis for its expectations and assumptions, but there can be no assurance that the Company will realize its expectations or that the Company’s assumptions will prove correct. Forward-looking statements are subject to risks that could cause them to differ materially from actual results. Accordingly, the Company cautions readers not to place undue reliance on forward-looking statements. We believe that these risks include but are not limited to the risks described in this report under Part I, Item 3, Subsection D entitled “Risk Factors” and Part I, Item 5, entitled “Operating and Financial Review and Prospects” and that are otherwise described from time to time in the Company’s SEC reports filed after this report. These statements appear in a number of places in this Form 20-F and include all statements that are not statements of historical fact regarding the intent, belief or current expectations of the Company, its directors or officers, with respect to, among other things: (i)liquidity and capital resources, (ii) financing opportunities and plans, (iii) the ability to attract customers to generate revenues, (iv) competition in the business segment, (v) market and other trends affecting the Company’s future financial condition or results of operations, (vi) its growth and operating strategy, and (vii) the declaration and/or payment of dividends. This Form 20-F and in particular the “Outlook” section, contains forward-looking statements including, but not limited to, the ability to implement corporate strategies, the state of domestic capital markets, the ability to obtain financing, operating risks, changes in general economic conditions, and other factors are based on current expectations and various estimates, factors and assumptions and involve known and unknown risks, uncertainties and other factors. It is important to note that: · Unless otherwise indicated, forward-looking statements in this Form 20-F describe the Company’s expectations as of March 31, 2013. · Readers are cautioned not to place undue reliance on these statements as the Company’s actual results, performance or achievements may differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements if known or unknown risks, uncertainties or other factors affect the Company’s business, or if the Company’s estimates or assumptions prove inaccurate.Therefore, the Company cannot provide any assurance that forward-looking statements will materialize. · The Company assumes no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or any other reason, except as required by law. For a brief description of material factors that could cause the Company’s actual results to differ materially from the forward-looking statements in this Form 20-F, please see “RISK FACTORS”. The risks and uncertainties that could affect future events or the Company's future financial performance are more fully described in the Company's annual reports (on Form 20-F filed in the U.S. and Canada) and the other recent filings in the U.S. and Canada. These filings are available at www.sec.gov in the U.S. and www.sedar.com in Canada. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, those set forth in this annual report, and we undertake no obligation to update any of the forward-looking statements in this annual report on Form 20-F after the date of this report. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS This Form 20-F is being filed as an annual report under the Exchange Act and, as such, there is no requirement to provide any information under this item. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE This Form 20-F is being filed as an annual report under the Exchange Act and, as such, there is no requirement to provide any information under this item. 4 ITEM 3. KEY INFORMATION Alterrus Systems Inc. (“Alterrus” or “ASI”) is an environmentally responsible company that has created a proprietary high density vertical plant growing system that can be used in any climate and requires a small footprint in urban environments. The highly efficient and streamlined system provides cost effective solutions for crop production, with significant operating and capital cost savings over traditional field agriculture. Alterrus wholly owns Local Garden Vancouver Inc., a company that operates urban farms utilizing VertiCrop™ technology to produce consumer packaged produce. On June 8, 2012, the Company changed its name from Valcent Products Inc. to Alterrus Systems Inc. The common shares began trading under the new name at market open on June 12, 2012. The new trading symbol of the Company is ASIUF with a new CUSIP number of 02153P105.The Company’s website is www.alterrus.ca. As at July 26, 2013, 96,016,003 common shares were issued and outstanding, the Company had 1,379,075 warrants outstanding and 10,323,019 share options outstanding(see ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS, Liquidity and Capital Resources). All amounts are stated in United States dollars unless otherwise noted. SELECTED FINANCIAL DATA The selected consolidated financial information set forth below for each of the three years ended March 31, 2013, 2012 and 2011, which is expressed in United States dollars (the Company prepares its financial statements in United States dollars), has been derived from the Company's audited consolidated financial statements as at and for the financial years ended March 31, 2013, 2012 and 2011 filed as part of this Form 20-F under Item 18. These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRS") issued by the International Accounting Standards Board, which differ in certain respects from the principles the Company would have followed had its consolidated financial statements been prepared in accordance with generally accepted accounting principles in the United States ("U.S. GAAP"). The selected consolidated financial information should be read in conjunction with the discussion in Item 5 of this Form 20-F and the said consolidated financial statements and related notes thereto. Historical results from any prior period are not necessarily indicative of results to be expected for any future period. Revenue $ $
